Citation Nr: 0403529	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  97-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for residuals of coccygectomy, including chronic 
lumbosacral strain and right sciatic radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to March 
1981.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which established service connection for sacral 
and coccygeal fracture residuals including coccygectomy 
residuals and thoracic and lumbar spine scoliosis and 
assigned a 10 percent evaluation for that disability.  

In March 2000, the RO recharacterized the veteran's sacral 
and coccygeal fracture residuals as coccygectomy residuals 
including chronic lumbosacral strain and right sciatic 
radiculopathy, and increased the initial evaluation to 40 
percent disabling.  

In January 2001, the Board remanded the case in order for the 
RO to schedule the veteran for a hearing before a Veterans 
Law Judge sitting at the RO.  The veteran failed to report 
for the scheduled hearing.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that her service connected residuals of 
coccygectomy, including chronic lumbosacral strain and right 
sciatic radiculopathy, are more severe than the current 
evaluation indicates.  

As noted by the veteran's representative, the most recent VA 
examination of the veteran was conducted in February 2000.  
The record indicates that the veteran injured her back in a 
motor vehicle accident in December 2002.  VA outpatient 
treatment record noted that she was encouraged to go to the 
emergency room, and that she may have been treated by a 
chiropractor.  

The Board is of the opinion that a current VA examination of 
the veteran is necessary in order to properly evaluate her 
claim for a higher evaluation.  Additionally, records of any 
hospital or chiropractic treatment following the December 
2002 car accident, and VA outpatient records since May 2003 
should be obtained.

Accordingly, this case must be REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support her claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

2.  The RO should contact the veteran and 
request information regarding any 
hospital and/or chiropractic treatment 
she received since the December 2002 car 
accident.  After obtaining any necessary 
releases, the RO should obtain records 
from any source(s) identified by the 
veteran.  All records obtained should be 
associated with the claims folder.

3.  The RO should obtain all outpatient 
treatment records of the veteran since 
May 2003 from Bay Pines VAMC.  All 
records obtained should be associated 
with the claims folder.

4.  Following the above development, the 
RO should schedule the veteran for an 
examination by a VA orthopedist and/or 
neurologist to determine the nature and 
extent of the service connected residuals 
of coccygectomy, including chronic 
lumbosacral strain and right sciatic 
radiculopathy.  The entire claims folder, 
including the records obtained prior to 
the above development, and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report(s) 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the lower 
back, should be conducted and the 
examiner(s) should review the results of 
the testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability, 
weakness, muscle spasm, and neurological 
findings.  The examination report(s) 
should include descriptions of the 
effect, if any, of the veteran's pain on 
the function and movement of the lower 
back.  The examiner(s) should comment on 
the frequency and duration of 
incapacitating episodes associated with 
the service connected disability.  To the 
extent possible, the examiner(s) should 
attempt to differentiate between 
disability associated with the service 
connected residuals of coccygectomy, 
including chronic lumbosacral strain and 
right sciatic radiculopathy, and any 
disability attributable to the December 
2002 car accident.  The report(s) of 
examination should include complete 
rationale for the conclusions reached.  

5.  The RO should then readjudicate the 
veteran's claim.  Specifically the RO 
should consider that this case involves 
the initial rating of the veteran's 
service connected disability from June 
1996 to present and that separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Additionally, both the 
old and new regulations pertaining to 
rating back disorders should be 
considered, as appropriate.  The 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC), and an appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




